Citation Nr: 1505187	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran was a member of the U.S. Army Reserves and served on active duty from March 1997 to July 1997, September 2003 to November 2003, January 2004 to February 2005 and August 2009 to February 2010, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in her Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDING OF FACT

The Veteran's hypertension had its onset in service.


CONCLUSION OF LAW

The criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for her currently diagnosed hypertension, which she contends had its onset while she served on active duty.  Service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record is at least in equipoise as to whether the Veteran's hypertension had its onset during her active service.  Hypertension was not noted on entrance to service, and thus she is presumed to have been in sound condition at that time.  Her service treatment records show one blood pressure reading of 146/100 after her entrance on duty in August 2009.  She was separated from active service in February 2010 and was provided with a VA general examination in May 2010.  The May 2010 examiner found that she had intermittent blood pressure elevations in March and April 2010 before ultimately being diagnosed with hypertension in May 2010.  See May 2010 VA Examination Report.  The May 2010 examiner further stated "[t]he above problems [which included hypertension] related to in-service."  See id.  This statement indicates that the Veteran's diagnosed hypertension was related to her active service.  See id.  The Board concedes that this opinion is not clearly stated; however, resolving all doubt in favor of the Veteran, the Board finds that this statement supports a nexus between her hypertension and active service.  See 38 C.F.R. § 3.102.  Additionally, the Board notes that she was started on medication for her high blood pressure in May 2010, and showed blood pressures with a diastolic reading of 100 or above when that medication was not used.  See December 2011 & April 2012 VA Medical Records.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether her hypertension had its onset during active duty service, and consequently, service connection is warranted.  


ORDER

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


